UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted July 15, 2005*
                              Decided July 15, 2005

                                       Before

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

No. 04-1855

ROBERT K. RYMER,                             Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Eastern District of
                                             Wisconsin
      v.
                                             No. 03-C-761
DOUGLAS M. FYFE et al.,
    Defendants-Appellees.                    J.P. Stadtmueller,
                                             Judge.

                                     ORDER

       Robert Rymer, imprisoned at Waupun Correctional Institution for the
attempted homicide of his then-wife and the first degree homicide of her one-year-
old son, filed a complaint challenging the division of property incident to his
divorce. He used a form complaint often used by prisoners in civil rights actions
under 42 U.S.C. § 1983 and alleged that various defendants, all involved in the
divorce proceedings, had violated the law by wrongfully “taking” certain property


      *
       Because there are no appellees or attorneys to be served in this appeal, the
appeal has been submitted without the filing of a brief by the appellees. After an
examination of the appellant’s brief and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the appellant’s brief
and the record. See Fed. R. App. P. 34(a)(2).
No. 04-1855                                                                        Page 2

including his house and retirement benefits. The complaint mentioned not only
“due process” and “takings,” but also violations of RICO, ERISA, The Homestead
Act, the Wisconsin Constitution, and unspecified “Wisconsin State Statutes.” The
district court screened the case under 28 U.S.C. § 1915A and noted that the
complaint did not reflect whether any of the named defendants were government
officials and therefore failed to state a claim under § 1983. However, instead of
immediately dismissing the complaint, the court allowed Rymer 30 days to “clarify
his intentions,” either by amending his complaint or informing the court in writing
that he did not wish to prosecute a § 1983 action. Rymer did neither and instead
wrote the court requesting an additional 60 days to “research and amend the initial
complaint or decide to allow it to be dismissed.” The district court dismissed the
complaint for failure to state a claim, and Rymer appeals.

       Rymer’s appellate brief is so deficient that we have no choice but to dismiss
the appeal under Federal Rule of Appellate Procedure 28(a)(9). A brief “must
contain an argument consisting of more than a generalized assertion of error, with
citations to supporting authority.” Anderson v. Hardman, 241 F.3d 544, 545 (7th
Cir. 2001). Even pro se litigants must submit briefs from which we can “discern
cogent arguments.” Id. But Rymer simply lists cases in the Winnebago County
courts that resulted in the “taking” of his assets and levels unsubstantiated charges
of wrongdoing against those involved in the proceedings. He does not assert any
error on the part of the district court, let alone contest the district court’s conclusion
that he did not state a claim upon which relief could be granted. Indeed, he makes
no argument at all. The appeal is hereby DISMISSED, and Rymer has earned a
strike for purposes of 28 U.S.C. § 1915(g) for filing this frivolous appeal. See Hains
v. Washington, 131 F.3d 1248 (7th Cir. 1997).